DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer

The terminal disclaimer filed on 05/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application(s) 16/682,544 and 16/675,901 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Applicant’s amendments to claims 1, 3, 6, 9, 13, 17, 19-20, 22-24 and 26, the cancellation of claims 27-29 the filing of a proper terminal disclaimer and the arguments presented has overcome the rejections and objection presented in the previous Office Action dated 03/22/2021. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
EXAMINER'S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Matkin on 07/21/2021.
The application has been amended as follows: 
16. (Currently Amended). In line 1 of claim 16 replace the number 15 (fifteen). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-2, 4-5, 7-9, 11-12, 18, 21, 25 and 27-30 were rejected as being anticipated by Kidoh and claim 11 was rejected as being unpatentable in view of Kidoh. Claims 1-30 were also rejected on the ground of obvious double patenting over claims 1-25 and 35-36 of copending US Application 16/682844 and claims 1-30 of copending US Application 16/675901. In addition, claims 3, 6, 10, 13-17, 19-20, 22-24 and 26 were objected to as being dependent upon a rejected base claims but also indicated as including allowable subject matter and that they would be allowable if rewritten in independent form to include the limitations of the base claim from which they depend, and the obvious double patenting rejections were overcome. 
Presently, Applicant has filed a proper terminal disclaimer, which has been approved and recorded. The filing of this proper terminal disclaimer has overcome the obvious double patenting rejections of claims 1-30 presented in the previous office action and mentioned above. Applicant has also amended independent claims 1 and 30 to include the recitation, ‘…the first and second insulator materials of the first and second insulator tiers, respectively, not being directly against one another…’ Applicant also clarifies that (a) in independent claims 1 and 30 is properly interpreted as requiring both silicon and nitrogen and one or more of carbon, oxygen, boron and phosphorus, which is contrary to silicon oxide that is disclosed in Kidoh and the Examiner’s interpretation of the claim applied in the previously presented rejection. These amendments to claims 1 and 30 and the arguments presented has overcome the rejection of independent claims 1 and 30 as being anticipated by Kidoh. The prior art fails to provide other relevant disclosures which either cure the deficiency of Kidoh or teach and/or suggest the limitations of claims 1 and 30 as amended. Therefore, independent claim 1 as amended, claims 4-5, 7-8, 11-12, 18, 21, 25 depending therefrom and independent 30 as amended are allowable. 
Applicant has also rewritten claim 9 in independent form. Applicant persuasively argues the disclosures of Kidoh fail to anticipate all the limitations of now independent claim 9 in 
In addition, Applicant has rewritten previously objected to claims 3, 6, 13-17, 19, 20, 22-24, and 26 in independent form. These amendments have overcome the objection presented in the previous Office Action. The amendments and filing of a proper terminal disclaimer to overcome the rejection of these claims as included in the previously presented obvious double patenting rejections has placed now independent claims 3, 6, 13-17, 19, 20, 22-24, and 26 in condition for allowance. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899